Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlin US 2012/0283557 A1.
Regarding claim 1, Berlin discloses a method of reducing intraocular pressure in an eye (see abstract: glaucoma treatment refers to reducing intraocular pressure) having a cornea, an anterior chamber, and an irido-corneal angle comprising an aqueous humor outflow pathway formed of a trabecular meshwork, a Schlemm's canal, and one or more collector channels branching from the Schlemm's canal (these biological structures are inherent of an eye being treated for glaucoma), the method comprising: 
delivering each of an optical coherence tomography (OCT) beam ([0025] OCT for localization) and a laser beam ([0024] photodisruptive fluence levels delivered via laser beams) through the cornea, and the anterior chamber into the irido-corneal angle (see Figs.4-7 and [0050-0053] laser beam 51 through cornea 15 and reaches the trabecular meshwork); and 
modifying a volume of ocular tissue within the outflow pathway to reduce a pathway resistance present in one or more of the trabecular meshwork, the Schlemm's canal, and the one or more collector channels by applying the laser beam to ocular tissue defining the volume to thereby cause photo-disruptive interaction with the ocular tissue to reduce the pathway resistance or create a new outflow pathway (see [0014] “…the delivery of photodisruptive fluence levels of visible or infrared photons to the precise point of the target tissue of the eye…Such tissue may include TM, juxtacanalicular TM, and portions of Schlemm’s canal, collector channels, aqueous veins and sclera...” Also see [0024] and claims 5 and 9), 
wherein the modified volume of ocular tissue provides a channel opening at least partially through the trabecular meshwork (see claim 7 “applying the laser pulses to form at least one of a drain channel or a humor outflow opening”; also see claim 11).  

Regarding claim 2, Berlin discloses the method of claim 1, wherein: at least a portion of the modified volume of ocular tissue extends between a wall of Schlemm's canal and the anterior chamber, and the channel opening has a first end in fluid communication with the Schlemm's canal and a second end in fluid communication with the anterior chamber. ([0046] “…controlled at each opening to allow the creation of craters without entering SC until all craters are at a depth after which minimal additional tissue removal would enter SC thus enabling the optical pathway in the anterior chamber to remain clear…”)

Regarding claim 3, Berlin discloses the method of claim 1, wherein: the modified volume of ocular tissue extends between a wall of the Schlemm's canal and a layer of ocular tissue between the anterior chamber and the wall of the Schlemm's canal, and the channel opening has a first end in fluid communication with the Schlemm's canal and a second end that terminates in a layer of ocular tissue between the anterior chamber and the wall of the Schlemm's canal. (see rejection to claim 2)  

Regarding claim 7, Berlin discloses the method of claim 1 further comprising modifying one or more additional volumes of ocular tissue. ([0046] “…Openings are created by patterns of adjacent photodisruption regions in this tissue. The patterns consist of various shapes in size ranging from surface dimensions of 20 to 200 microns and depth adequate to penetrate the inner wall of Schlemm's canal. Patterning enables openings to be created individually, sequentially or several concurrently…”)

Regarding claim 8, Berlin discloses the method of claim 7, wherein the volume of ocular tissue in combination with the one or more additional volumes of ocular tissue form a plurality of channel openings. (see rejection to claim 7 above.)

Regarding claim 9, Berlin discloses an integrated surgical system (abstract: fiberoptic laser delivery system and method) for reducing intraocular pressure in an eye (see abstract: glaucoma treatment refers to reducing intraocular pressure) having a cornea, an anterior chamber, and an irido-corneal angle comprising an aqueous humor outflow pathway formed of a trabecular meshwork, a Schlemm's canal, and one or more collector channels branching from the Schlemm's canal (these biological structures are inherent of an eye being treated for glaucoma), the system comprising: 63VLASE-1003DIV 
a first optical subsystem (goniolens 50) including a focusing objective configured to be coupled to the cornea ([0052] goniolens 50 attached to the sclera and [0053: 1st sentence]); 
a second optical subsystem (laser beam delivery system) including: a laser source (laser source, such as ultrashort laser, femtosecond laser, [0031, 0044]) configured to output a laser beam, and a plurality of components configured to one or more of condition, scan, and direct the laser beam ([0031] laser delivery system to deliver, direct and scan the laser beam; also see [0026, 0044]); and 
a control system (laser beam delivery system having control system) coupled to the second optical subsystem ([0031, 0044]) and configured to: 
instruct the laser source to output a laser beam, for delivery through the cornea, and the anterior chamber into the irido-corneal angle ([0024] photodisruptive fluence levels delivered via laser beams; and see Figs.4-7 and [0050-0053] laser beam 51 through cornea 15 and reaches the trabecular meshwork), and 
instruct the laser source to modify a volume of ocular tissue within the outflow pathway to reduce a pathway resistance present in one or more of the trabecular meshwork, the Schlemm's canal, and the one or more collector channels by applying the laser beam to ocular tissue defining the volume to thereby cause photo-disruptive interaction with the ocular tissue to reduce the pathway resistance or create a new outflow pathway (see [0014] “…the delivery of photodisruptive fluence levels of visible or infrared photons to the precise point of the target tissue of the eye…Such tissue may include TM, juxtacanalicular TM, and portions of Schlemm’s canal, collector channels, aqueous veins and sclera...” Also see [0024] and claims 5 and 9), 
wherein the modified volume of ocular tissue provides a channel opening at least partially through the trabecular meshwork (see claim 7 “applying the laser pulses to form at least one of a drain channel or a humor outflow opening”; also see claim 11).  

Regarding claim 10, Berlin discloses the integrated surgical system of claim 9, wherein: at least a portion of the modified volume of ocular tissue extends between a wall of Schlemm's canal and the anterior chamber, and the channel opening has a first end in fluid communication with the Schlemm's canal and a second end in fluid communication with the anterior chamber.   ([0046] “…controlled at each opening to allow the creation of craters without entering SC until all craters are at a depth after which minimal additional tissue removal would enter SC thus enabling the optical pathway in the anterior chamber to remain clear…”)

Regarding claim 11, Berlin discloses the integrated surgical system of claim 9, wherein: the modified volume of ocular tissue extends between a wall of the Schlemm's canal and a layer of ocular tissue between the anterior chamber and the wall of the Schlemm's canal, and the channel opening has a first end in fluid communication with the Schlemm's canal and a second end that terminates in a layer of ocular tissue between the anterior chamber and the wall of the Schlemm's canal.  (see rejection to claim 11 above.)

Allowable Subject Matter
Claims 4-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Herekar et al. US 2018/0207029 A1 discloses a method and system for reducing IOP in an eye, the treatments include dilating areas in the anterior chamber, Schlemm’s canal ([0247, 0435, 0438]); but Herekar does not explicitly disclose the specific treatment pathways claimed in the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            	
	July 15, 2022